OPINION
By THE COURT:
This is a law appeal from the judgment of the Common Pleas Court affirming that of the Municipal Court. One of the errors assigned is that the plaintiff at no time complied with a court order requiring the plaintiff to file an itemized statement of the account sued upon. The record shows that an attempted compliance was made by amending at bar. If any error was committed by the trial court in this respect it cannot be said to be prejudicial for the judgment *79entry, approved by counsel for the defendant, recites in part as follows: (
“The Court finds that the allegations of the Statement of Claim are confessed by the defendant to be true * *
It is further claimed that the Court acquired no jurisdiction over the defendant, as he was served with summons at his residence which is not in the City of Dayton. However, the defendant entered his appearance by filing the motion to amend the petition on October 11, 1948.
We find no merit to any of the errors assigned and the judgment is ordered affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.